DETAILED ACTION
In Applicant’s Response filed 1/4/2021, Applicant has amended claims 9 and 20. Currently, claims 1-23 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1E and 2A drawn to claims 19 and 21 in the reply filed on 1/4/2021 is acknowledged.
Additionally, Applicant's election with traverse of species M in the reply filed on 1/4/2021 is acknowledged.  The traversal is on the ground(s) that species J and M should be interpreted as being one, single species instead of two separate species because the species do not recite mutually exclusive characteristics. Specifically, Applicant has highlighted that both figures 16 and 27 show a screen and ports which indicates that there is overlapping subject matter. The Office agrees and will consider species J (shown in figure 16) and species M (shown in figure 27) as being a single species of the invention. Applicant has identified claims 1-7, 9-14, 19 and 21 as encompassing the elected species. The Office respectfully disagrees, however, because claim 9 depends from claim 8, which Applicant has identified as being drawn to a non-elected species, and claim 21 depends from claim 20, which Applicant has identified as being drawn to a non-elected species. Thus, Claims 8-9, 15-18 and 20-23 are withdrawn from further 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes legal phraseology (i.e. “comprise/comprises”).  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because they include photographs of the claimed invention which are capable of illustration by other medium such as ink drawings, and which are illegible after scanning. Under 37 CFR 1.84(B)(1), “Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent”. Therefore, since there is no evidence that photographs are the only practicable medium for illustrating the claimed invention, the Office requires that the photograph in figure 29 be replaced with a drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “canopy portion of the container portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Objections
Claims 1, 3, 6, 11 and 12 are objected to because of the following informalities requiring appropriate correction:
In claim 1 line 11, “a rectum” should be amended to recite “the rectum”.
In claim 3 lines 1-2: “the optically transmissive material” should be amended to recite “the optically transmissive sterile barrier material”.
In claim 6 line 4: “a urethra” should be amended to recite “the urethra”.
In claim 11 lines 1-2: “the surgical instrument” should be amended to recite “the sterile surgical instrument”.
In claim 12 lines 2 and 3: “the surgical instrument” should be amended to recite “the sterile surgical instrument” (2 separate limitations require correction).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the transrectal probe" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim be amended to recite “a transrectal probe”.
Claim 10 recites the limitation "the canopy portion of the container portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim be amended to recite “…the canopy portion and a container portion comprise a material that is impervious to surgical fluids”.
Claims 2-7, 11-14 and 19 each depend directly or indirectly from a rejected claim and therefore contain the same deficiencies as the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 8739797).
With respect to claim 1, Bonutti discloses a surgical drape for covering a patient and a device during a surgical treatment of the patient (the invention is related to draping systems used to create/maintain sterile fields surrounding operative sites – col 1 lines 20-22; the system 
a canopy portion (second portion of tent 502 positioned atop table 166 and covering/enclosing instruments 508 as shown in fig 14; col 12 lines 31-35; the second portion of tent 502 hangs from hook 504 as shown in fig 14 and thus is interpreted as being a “canopy” portion) sized and shaped to at least partially cover a proximal portion of the device (instruments 508 are covered/enclosed by the tent 502 as shown in fig 14; the enclosed instruments are interpreted as having proximal portions that are covered since each instrument has tent portions covering upper and lower surfaces of the instrument to provide the enclosure shown in fig 14), the canopy portion configured to permit a user to manipulate the device through the canopy portion (one or more practitioners 106 can insert their arms through openings 520/522 in the tent 502 for surgical access to the interior of the tent where the instruments 508 are located within the sterile field as shown in fig 14 and thus are capable of being manipulated by the practitioner(s) during a procedure; col 12 line 56-col 13 line 6); and
a portion coupled to the canopy portion (first portion of tent 502 positioned atop patient 170 in fig 14; col 3 lines 37-42; the tent 502 is an integral structure where the portion covering the patient 170 and the second portion covering table 166 and enclosing instruments 508 are interconnected as shown in fig 14);
wherein the canopy portion and the body portion comprise a sterile barrier material (walls of the tent are formed from surgical draping material – col 13 lines 7-10; tent provides a sterile interior surgical environment – col 12 lines 33-35 and col 13 lines 18-19; thus the draping 
Bonutti does not disclose that the first portion of tent 502 which is positioned atop the patient 170 is a “torso portion sized and shaped to cover at least a portion of a torso of the patient”. Bonutti does, however, teach another embodiment where the draping system includes a first portion that is a torso portion sized and shaped to cover at least a portion of a torso of the patient (drape 302 in figure 11 is configured to cover the entire torso of the patient 170 as shown in fig 11 and thus is interpreted as being a “torso” portion that is “sized and shaped” to cover a portion of the torso). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the size and shape of the first portion of tent 502 in the embodiment of fig 14 of Bonutti so that the first portion is a torso portion sized and shaped to cover at least a portion of a torso of the patient like drape 302 in the embodiment shown in fig 11 of Bonutti in order to provide a sterile field at the patient’s torso in order to enable surgical access at this area of the body and, furthermore, in order to extend the sterile field over the entire torso to provide a surgeon with a larger working area for access during a procedure. 
Bonutti also does not explicitly disclose that the device used with the claimed surgical drape is a transrectal device or that the drape maintains sterility between a urethra and a rectum of the patient when a sterile urological probe has been inserted into the urethra of the patient and the transrectal probe has been inserted into a rectum of the patient. However, these statements of intended use do not impose any structural limitations on the claims distinguishable over the prior art device of Bonutti which is capable of being used as claimed if 
With respect to claim 2, Bonutti discloses the invention substantially as claimed (see rejection of claim 1) and Bonutti also discloses that the canopy portion (second portion of tent 502 positioned atop table 166 and covering/enclosing instruments 508 as shown in fig 14) comprises an optically transmissive sterile barrier material (the walls of the tent above openings 520 and 522 may be transparent material – col 13 lines 7-10; there are areas of the walls above the openings 520/522 on the “canopy” portion of tent 502 which is the portion positioned atop table 166 as shown in fig 14; transparent material is interpreted as being optically transmissive because light is capable of being transmitted through transparent material).
Bonutti does not explicitly disclose that the material permits viewing of the proximal portion of the transrectal device through the optically transmissive sterile barrier material. However, this statement of intended use does not impose any structural limitations on the claims distinguishable over the prior art device of Bonutti which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Specifically, in the present case, the walls of the tent above openings 520 and 522 may be transparent material 
With respect to claim 3, Bonutti discloses the invention substantially as claimed (see rejection of claim 2) and Bonutti also discloses that the optically transmissive material comprises a transparent material (the walls of the tent above openings 520 and 522 may be transparent material – col 13 lines 7-10).
With respect to claim 4, Bonutti discloses the invention substantially as claimed (see rejection of claim 1) and Bonutti also discloses that the torso and canopy portions comprise an opaque material (the walls of the tent below the openings may be an opaque surgical draping material – col 13 lines 7-8; there are areas of the walls below the openings 520/522 on the “canopy” portion of tent 502 which is the portion positioned atop table 166 and the “torso” portion of tent 502 which is the portion positioned atop the patient as shown in fig 14 thus providing opaque material on the torso and canopy portions).
claim 5, Bonutti discloses the invention substantially as claimed (see rejection of claim 1) but Bonutti does not explicitly disclose that the device used with the claimed surgical drape is a transrectal device that comprises one or more of a transrectal ultrasonography (TRUS) probe or a colonoscope. 
However, these statements of intended use do not impose any structural limitations on the claims distinguishable over the prior art device of Bonutti which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, a transrectal device, transrectal ultrasonography (TRUS) probe and/or a colonoscope are not positively claimed features of the invention. The draping system of figure 14 of Bonutti is disclosed as being configured to provide a sterile field within the interior of the tent 502 where instruments 508 are provided within that interior sterile field area for use in a surgical procedure (col 12 lines 22-35; col 13 lines 16-33). Thus, the draping system of Bonutti is disclosed as being configured for use with medical/surgical instruments to maintain a sterile environment for a procedure. Transrectal devices such as a transrectal ultrasonography (TRUS) probe or a colonoscope are “instruments” routinely used for medical imaging and surgical procedures. Specifically, transrectal ultrasonography (TRUS) probes are “transrectal devices” that are commonly used for transrectal ultrasound procedures which involve insertion of the probe into the rectum of a patient in order to obtain sonogram images of areas such as the rectum and prostate to identify if any abnormalities in these areas are present. Colonoscopes 
With respect to claim 6, Bonutti discloses the invention substantially as claimed (see rejection of claim 1) and Bonutti also discloses that a first portion of the drape comprises an opening (portion 504 of tent 502 positioned atop the patient may include an incision area 180 - col 12 lines 29-31; the area 180 includes an opening through which surgery can be performed – col 8 lines 46-47; area 180 is interpreted as being the “first portion”) wherein the opening is located in proximity to the canopy portion and wherein the opening is located adjacent to the canopy portion (as shown in fig 14 the area 180 where the opening is located is positioned in proximity to and adjacent to the second portion of tent 502 positioned atop table 166 and covering/enclosing instruments 508 which hangs from hook 504 as shown in fig 14 and thus is interpreted as being a “canopy” portion - col 12 lines 31-35; fig 14) and wherein the drape has a non-sterile side and a sterile side (the interior of tent 502 is sterilized to provide sterilized areas above patient 170 and table 166 – col 12 lines 31-35; the surface of the material of tent 502 facing the interior is interpreted as being the sterile side while the opposing surface which faces 
Bonutti does not explicitly disclose that the opening is sized to receive a penis of the patient from a non-sterile side of the surgical drape so as to extend a portion of the penis to a sterile side of the drape in order to receive a sterile surgical instrument to be inserted into a urethra of the patient from the sterile side of the drape. However, these statements of intended use do not impose any structural limitations on the claims distinguishable over the prior art device of Bonutti which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, a sterile surgical instrument is not a positively claimed feature of the invention. The draping system of figure 14 of Bonutti is disclosed as being configured to provide a sterile field within the interior of the tent 502 where instruments 508 are provided within that interior sterile field area for use in a surgical procedure (col 12 lines 22-35; col 13 lines 16-33). Thus, the draping system of Bonutti is disclosed as being configured for use with medical/surgical instruments to maintain a sterile environment for a procedure. For example, sterile urological probes are commonly used in procedures such as a cystoscopy where a physician inserts the device through the urethra and into the bladder to view the lower urinary tract and identify any potential abnormalities in the urethra and/or bladder. Like in other medical and surgical procedures, a sterile environment should be maintained during cystoscopy procedures in order to prevent infection. Thus, since 
With respect to claim 7, Bonutti discloses the invention substantially as claimed (see rejection of claim 6) and Bonutti also discloses a container portion comprising sheet material coupled to the canopy portion to receive surgical fluids wherein the container portion comprises a lower end with a suction port to drain fluids from the container (the container portion is interpreted as being the portion of tent 502 located below opening 520 which forms 
	With respect to claim 10, Bonutti discloses the invention substantially as claimed (see rejection of claim 1) and Bonutti also discloses that the torso portion and canopy portion of the container portion comprise a material that is impervious to surgical fluids (the surgical draping material used for the walls of tent 502 are interpreted as being impervious to surgical fluids in order to provide draining of the fluid from the interior of the tent and collection by the drain system 160-162 as described in col 13 lines 11-13).
With respect to claim 11, Bonutti discloses the invention substantially as claimed (see rejection of claim 6) but Bonutti does not explicitly disclose that the surgical instrument used with the claimed surgical drape comprises one or more of a surgical probe or a diagnostic probe. 

	With respect to claim 12, Bonutti discloses the invention substantially as claimed (see rejection of claim 6) but Bonutti does not explicitly disclose that the canopy portion permits viewing of the transrectal device. 
However, this statement of intended use does not impose any structural limitations on the claims distinguishable over the prior art device of Bonutti which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Specifically, in the present case, the walls of the tent above openings 520 and 522 may be transparent material (col 13 lines 7-10) which permits viewing through the walls to the sterile area within the interior of the tent shown in fig 14. The second portion of tent 502 positioned atop table 166 and covering/enclosing instruments 508 hangs from hook 504 as shown in fig 14 and thus is interpreted as being a “canopy” portion and includes portions located above the openings 520/522 which would therefore be transparent (col 12 lines 31-35; fig 14). Instruments 508 are contained within this interior area of the tent (as shown in fig 14) and thus would be viewable through the transparent material of the tent. Additionally, the draping system of Bonutti is specifically configured for use in maintaining a sterile environment during use of surgical/medical instruments and is expected to be capable of use with instruments such as a transrectal device (as discussed in the rejection of claim 1). Thus, the transparent material used 
Bonutti also does not disclose that the drape maintains sterility of the surgical instrument when the surgical instrument is inserted into the urethra of the patient. However, this statement of intended use does not impose any structural limitations on the claims distinguishable over the prior art device of Bonutti which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, the surgical instrument is not a positively claimed feature of the invention. The draping system of figure 14 of Bonutti is disclosed as being configured to provide a sterile field within the interior of the tent 502 where instruments 508 are provided within that interior sterile field area for use in a surgical procedure (col 12 lines 22-35; col 13 lines 16-33). Thus, the draping system of Bonutti is disclosed as being configured for use with medical/surgical instruments to maintain a sterile environment for a procedure. Specifically, instruments such as urological probes are commonly used in procedures such as a cystoscopy where a physician inserts the device through the urethra and into the bladder to view the lower urinary tract and identify any potential abnormalities in the urethra and/or bladder. Like in other medical and surgical procedures, a sterile environment should be maintained during cystoscopy procedures in order 
With respect to claim 13, Bonutti discloses the invention substantially as claimed (see rejection of claim 1) and Bonutti also discloses that the canopy portion is coupled to an opening in a first portion comprising the canopy portion (portion 504 of tent 502 positioned atop the patient may include an incision area 180 - col 12 lines 29-31; the area 180 includes an opening through which surgery can be performed – col 8 lines 46-47; as shown in fig 14 the area 180 where the opening is located is integrally formed with and thus is “coupled to” the second portion of tent 502 positioned atop table 166 and covering/enclosing instruments 508 which hangs from hook 504 as shown in fig 14 and thus is interpreted as being a “canopy” portion - col 12 lines 31-35; fig 14).
	With respect to claim 14, Bonutti discloses the invention substantially as claimed (see rejection of claim 1) and Bonutti also discloses that the canopy portion (the second portion of tent 502 positioned atop table 166 and covering/enclosing instruments 508 which hangs from hook 504 as shown in fig 14 and thus is interpreted as being a “canopy” portion - col 12 lines 31-35; fig 14) comprises a three-dimensional space sized and shaped to cover the instrument (as shown in fig 14 the instruments 508 are contained within a three-dimensional space formed at the interior of the tent 502).

With respect to claim 19, Bonutti discloses the invention substantially as claimed (see rejection of claim 14) and Bonutti also discloses that the canopy portion (the second portion of tent 502 positioned atop table 166 and covering/enclosing instruments 508 which hangs from hook 504 as shown in fig 14 and thus is interpreted as being a “canopy” portion - col 12 lines 31-35; fig 14) comprises a volume (interior volume of tent 502 is shown in fig 14) that is greater than a volume occupied by the instrument (as shown in fig 14, the instruments 508 occupy a smaller volume of space than what is provided in the interior of tent 502).
Bonutti does not, however, disclose that the instrument is a proximal portion of a transrectal device. However, this statement of intended use does not impose any structural 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 3786       

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786